Name: Commission Regulation (EEC) No 1344/79 of 29 June 1979 fixing for the 1979/80 marketing year the reference prices for apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 79 Official Journal of the European Communities No L 162/ 113 COMMISSION REGULATION (EEC) No 1344/79 of 29 June 1979 fixing , for the 1979/80 marketing year, the reference prices for apples home-grown product with defined commercial charac ­ teristics being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying speci ­ fied requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated , prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas, for the purpose of calculating the entry prices, the varieties imported from third countries of which the entry prices are to be compared with the prices fixed for Groups I , II and III respectively should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 30 1 /79 (2 ), and in particular Article 27 ( 1 ) thereof, Whereas , pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed before the begin ­ ning of each marketing year ; Whereas apples are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas apples harvested during a given crop year are marketed from July of one year to June of the following year ; whereas reference prices should there ­ fore be fixed for the period from 1 July up to and including 30 June of the following year ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the cost of transporting Community products from the production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; Whereas, since the varieties of apples are not all comparable as regards estimation of their commercial value, these varieties should be classified in three groups ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a refer ­ ence price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest , during the three years prior to the date on which the reference price is fixed , for a Article 1 1 . For the 1979 /80 marketing year, the reference prices for apples, other than cider apples (subheading ex 08.06 A II of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes , for the variety Groups I. II and III shall be as follows : Group I Group II Group III July : August : September : October : November : December : January : February : March : April : May : June : 29-00 24-54 26-43 26-57 27-79 28-65 30-51 31-72 34-97 35-83 ; 3617 37-66 24-36 22-45 21.11 21-45 21-96 23-85 25-05 | 26-32 1512 15-81 16-00 1 6-33 16-83 18-40 18-73 19-24 20-09 (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) See page 26 of this Official Journal . 2 . The variety groups referred to in paragraph 1 are composed as follows : No L 162/ 114 Official Journal of the European Communities 30 . 6 . 79 Group 1 : Yellow Transparent (Transparente jaune , Klarapfel), James Grieve, Gravensteiner, Golden Delicious, Cox 's orange pippin , Stark Delicious, Rouges amÃ ©ricaines, Ingrid Marie, Reinette du Canada , Belle de Boskoop, Discovery, Tydeman 's early Worcester, Worcester pear ­ main , WeiÃ winterglockenapfel , and mutations of these varieties ; Group II : Reine des reinettes (Goldparmane), Jonathan, Impera ­ tore (Morgenduft), Grenadier, Lord Derby, Lord Lambourne , and mutations of these varieties ; Group III : Abbondanza (Belfort), Horneburger, Finkenwerder, Bramley's seedling, and mutations of these varieties . 3 . The entry prices of imported products are to be compared : (a ) with prices fixed for Group I , where the imported products belong to one of the following varieties : Golden Delicious, Red Delicious, Richared , Stark Delicious , Starking, Starkrimson , Yellow Trans ­ parent (Transparente jaune), James Grieve, Belle de Boskoop, Stayman Winesap, Stayman red , Black Winesap , Granny Smith, Dunn's seedling, King Cole , Cleopatra , Democrat, Yellow Newton, Crofton , Ingrid Marie, Sturmer, Laxton 's superb, Scarlet pearmain , White winter pearmain , Geeveston Fanny, Tydeman 's early Worcester, Benoni , Stark earliest, Winston, Reinette du Canada, Berlepsch , Annurca , Lodi , Gravensteiner, Discovery, Worcester pearmain , WeiÃ winterglock ­ enapfel , Cortland , Spartan , Red Macintosh , Gala, various varieties of Cox's other than Cox's pomona, and mutations of the above varieties ; (b) with the prices fixed for Group II , where the imported products belong to a variety other than those set out in (a) and (c) ; (c) with the prices fixed for Group III , where the imported product belongs to one of the following varieties : Abbondanza (Belfort), Rambour d'hiver, Brettacher, Horneburger, KrÃ ¼gers Dickstiel , Kirchenwerder, Finkenwerder, Winter Banana, Limoncella, Commercio , Reinette clochard, Ontario, Reinette du Mans, Lemoenapfel , Bram ­ ley's seedling (Triomphe de Kiel), Pella, Cox's pomona, and mutations of the above varieties . Any amendments to the preceding subparagraph shall be adopted in accordance with the procedure in Article 33 of Regulation (EEC) No 1035/72 by refer ­ ence to the changes in the varieties imported from third countries . Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1979 . For the Commission Finn GUNDELACH Vice-President